

Exhibit 10.27
PHILLIPS 66
KEY EMPLOYEE CHANGE IN CONTROL SEVERANCE PLAN




The Phillips 66 Key Employee Change in Control Severance Plan (the "Plan") is
hereby amended and restated effective as of July 11, 2012.


The Company adopted the Plan for the benefit of certain employees of the Company
and its Subsidiaries. All capitalized terms used herein are defined in Section 1
hereof. This Plan is intended to be a plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended and shall be interpreted in a manner
consistent with such intention.


SECTION 1.
DEFINITIONS. As hereinafter used:



1.1    "Affiliate" has the meaning ascribed to such term in Rule 12b‑2 of the
General Rules and Regulations under the Exchange Act, as in effect on the
Effective Date.


1.2    "Associate" means, with reference to any Person, (a) any corporation,
firm, partnership, association, unincorporated organization, or other entity
(other than the Company or a Subsidiary of the Company) of which such Person is
an officer or general partner (or officer or general partner of a general
partner) or is, directly or indirectly, the Beneficial Owner of 10% or more of
any class of equity securities, (b) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity, and (c) any relative or spouse of
such Person, or any relative of such spouse, who has the same home as such
Person.


1.3    "Beneficial Owner" means, with reference to any securities, any Person
if:


(a)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the "beneficial owner" of (as determined pursuant to
Rule 13d‑3 of the General Rules and Regulations under the Exchange Act, as in
effect on the Effective Date) such securities or otherwise has the right to vote
or dispose of such securities, including pursuant to any agreement, arrangement,
or understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the "Beneficial Owner" of, or to "beneficially own," any
security under this subsection (a) as a result of an agreement, arrangement, or
understanding to vote such security if such agreement, arrangement, or
understanding: (i) arises solely from a revocable proxy or consent given in

1



--------------------------------------------------------------------------------



response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act, and
(ii) is not then reportable by such Person on Schedule 13D under the Exchange
Act (or any comparable or successor report);


(b)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement, or understanding (whether or not in writing) or upon the exercise
of conversion rights, exchange rights, other rights, warrants, or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to "beneficially own," (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or


(c)    such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement, or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition), or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d‑5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;


provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
"beneficially own," any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, "voting" a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records), or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.


The terms "beneficially own" and "beneficially owning" have meanings that are
correlative to this definition of the term "Beneficial Owner."


1.4    "Board" means the Board of Directors of the Company.

2



--------------------------------------------------------------------------------



1.5    "Cause" means (i) the willful and continued failure by the Eligible
Employee to substantially perform the Eligible Employee's duties with the
Employer (other than any such failure resulting from the Eligible Employee's
incapacity due to physical or mental illness), or (ii) the willful engaging, not
in good faith, by the Eligible Employee in conduct which is demonstrably
injurious to the Company or any of its Subsidiaries, monetarily or otherwise.


1.6     "Change in Control" means any of the following occurring after the
Effective Date:


(a)    any Person (other than an Exempt Person) shall become the Beneficial
Owner of 20% or more of the shares of Common Stock then outstanding or 20% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (a) if such Person shall become a
Beneficial Owner of 20% or more of the shares of Common Stock or 20% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (i) an Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this definition are satisfied;


(b)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a‑11 of the General Rules
and Regulations under the Exchange Act;


(c)    the Company shall consummate a reorganization, merger, or consolidation,
in each case, unless, following such reorganization, merger, or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, or consolidation and the
combined voting power of the then outstanding Voting Stock of such corporation
are beneficially owned, directly or indirectly, by all or substantially all of
the Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such

3



--------------------------------------------------------------------------------



reorganization, merger, or consolidation, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 20% or more of the Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, or consolidation or the combined voting power of the then outstanding
Voting Stock of such corporation, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such reorganization,
merger, or consolidation were members of the Incumbent Board at the time of the
initial agreement or initial action by the Board providing for such
reorganization, merger, or consolidation; or


(d)    (i) the shareholders of the Company shall approve a complete liquidation
or dissolution of the Company unless such liquidation or dissolution is approved
as part of a plan of liquidation and dissolution involving a sale or disposition
of all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation, with respect to which, following such sale or other disposition,
(A) 50% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the initial agreement or initial action of the Board providing for such sale or
other disposition of assets of the Company.


1.7     "Code" means the Internal Revenue Code of 1986, as it may be amended
from time to time.

4



--------------------------------------------------------------------------------





1.8    "Common Stock" means the common stock, par value $.01 per share, of the
Company.


1.9    "Company" means Phillips 66 or any successors thereto.


1.10    "Controlled Group" shall mean Phillips 66 and its Subsidiaries.


1.11    "Credited Compensation" of a Severed Employee means the aggregate of the
Severed Employee's annual base salary plus his or her annual incentive
compensation, each as further described below. For purposes of this definition,
(a) annual base salary shall be determined immediately prior to the Severance
Date (without regard to any reductions therein which constitute Good Reason) and
(b) annual incentive compensation shall be deemed to equal the higher of (i) the
Severed Employee’s most recently established target (determined at one hundred
percent of target) for annual incentive compensation for such employee prior to
such employee’s Severance Date or (ii) the average of the most recent two annual
incentive compensation payments to such Severed Employee pursuant to the
Variable Cash Incentive Program or its successor program maintained by the
Employer made before his or her Severance Date; provided, however, that for
purposes of this clause (ii), (I) if such Severed Employee has been eligible to
receive only one such annual incentive compensation payment for a period ending
before his or her Severance Date, the amount of annual incentive compensation
for purposes of determining Credited Compensation shall be equal to the amount
of such single annual incentive compensation payment (if any), (II) if such
Severed Employee has not been eligible for any such annual incentive
compensation payment, the amount of annual incentive compensation for purposes
of determining Credited Compensation shall be equal to his or her most recently
established target (determined at one hundred percent of target) for annual
incentive compensation for such employee prior to such employee’s Severance
Date; and (III) if such Severed Employee transferred to the Controlled Group in
connection with the Distribution, the most recent two annual incentive
compensation payments to such Severed Employee pursuant to the ConocoPhillips
Variable Cash Incentive Program, if any, will be treated as annual incentive
compensation payments under the Variable Cash Incentive Program maintained by
the Employer until replaced by annual incentive compensation payments made under
the Variable Cash Incentive Program.


1.12    "Effective Date" means the date first stated above as the effective date
of this Plan.


1.13    "Eligible Employee" means any employee that is a Tier 1 Employee or a
Tier 2 Employee.


1.14    "Employer" means the Company or any of its Subsidiaries.

5



--------------------------------------------------------------------------------





1.15    "Exchange Act" means the Securities Exchange Act of 1934, as amended.


1.16    "Excise Tax" shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.


1.17    "Exempt Person" means any of the Employers, any employee benefit plan of
any of the Employers, and any Person organized, appointed, or established by any
Employer for or pursuant to the terms of any such plan.


1.18    "Exempt Rights" means any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the Effective Date, or are
thereafter issued by the Company as a dividend on shares of Common Stock or
other Voting Securities or otherwise.


1.19    "Exempt Transaction" means an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.


1.20    "Good Reason" means the occurrence, on or after the date of a Change in
Control, and without the Eligible Employee's written consent, of (i) the
assignment to the Eligible Employee of duties in the aggregate that are
inconsistent with the Eligible Employee's level of responsibility immediately
prior to the date of the Change in Control or any diminution in the nature of
the Eligible Employee's responsibilities from those in effect immediately prior
to the date of the Change in Control; (ii) a reduction by the Employer in the
Eligible Employee's annual base salary or any adverse change in the Eligible
Employee's aggregate annual and long term incentive compensation opportunity
from that in effect immediately prior to the Change in Control which change is
not pursuant to a program applicable to all comparably situated executives of
the Employer; or

6



--------------------------------------------------------------------------------



(iii) the relocation of the Eligible Employee's principal place of employment to
a location more than 50 miles from the Eligible Employee's principal place of
employment immediately prior to the date of the Change in Control; provided,
however, that this clause (iii) shall not be considered to be Good Reason if the
Employer undertakes to pay all reasonable relocation expenses of the Eligible
Employee in connection with such relocation, whether through a relocation plan,
program, or policy of the Employer or otherwise.


1.21    "Parachute Value" of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a "parachute payment" under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.


1.22    "Payment" shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of an Eligible Employee, whether paid or payable pursuant to this
Plan or otherwise, by any Employer or by a Person that is a party to the Change
in Control.


1.23    "Person" means any individual, firm, corporation, partnership,
association, trust, unincorporated organization, or other entity.


1.24    "Plan" means the Phillips 66 Key Employee Change in Control Severance
Plan, as set forth herein, as it may be amended from time to time.


1.25    "Plan Administrator" means the person or persons appointed from time to
time by the Board, which appointment may be revoked at any time by the Board.


1.26    "Public Offering" means the initial sale of common equity securities of
the Company pursuant to an effective registration statement (other than a
registration on Form S‑4 or S‑8 or any successor or similar forms) filed under
the Securities Act of 1933.


1.27    "Retirement Plans" means the Phillips 66 Retirement Plan and the
Phillips 66 Key Employee Supplemental Retirement Plan.


1.28    "Safe Harbor Amount" means, with respect to an Eligible Employee, 2.99
times the Eligible Employee's "base amount," within the meaning of Section
280G(b)(3) of the Code.


1.29    "Separation from Service" means the date on which the Participant
separates from service with the Controlled Group within the meaning of Code
section 409A, whether by reason of death, disability, retirement, or otherwise.
In determining

7



--------------------------------------------------------------------------------



Separation from Service, with regard to a bona fide leave of absence that is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for the six-month period set forth in section 1.409A-1(h)(1)(i) of
the regulations issued under section 409A of the Code, as allowed thereunder.


1.30    "Severance" means the termination of an Eligible Employee's employment
with the Employer on or within two years following the date of a Change in
Control, (i) by the Employer other than for Cause, or (ii) by the Eligible
Employee for Good Reason. An Eligible Employee will not be considered to have
incurred a Severance if his employment is discontinued by reason of the Eligible
Employee's death or a physical or mental condition causing such Eligible
Employee's inability to substantially perform his duties with the Employer and
entitling him or her to benefits under any long-term sick pay or disability
income policy or program of the Employer. Furthermore, an Eligible Employee will
not be considered to have incurred a Severance if employment with the Employer
is discontinued after the Eligible Employee has been offered employment with
another employer that has purchased a Subsidiary or division of the Company or
all or substantially all of the assets of an a Subsidiary or division of the
Company and the offer of employment from the other employer is at the same or
greater salary and the same or greater target bonus as the Eligible Employee has
at that time from the Employer. Notwithstanding anything herein to the contrary,
Good Reason shall not be deemed to have occurred unless the Company shall have
been given (1) written notice of the Eligible Employee's assertion that an event
constituting Good Reason has occurred, which notice shall be given not less than
30 days prior to the Severance Date to which such notice relates, and (2) a
reasonable opportunity to cure such occurrence during such 30‑day period.
Furthermore, in order to be considered a Severance, the termination must also
meet the requirements of a Separation from Service.


1.31    "Severance Date" means the date on which an Eligible Employee incurs a
Severance.


1.32    "Severance Pay" means the payment determined pursuant to Section 2.1
hereof.


1.33    "Severed Employee" means an Eligible Employee who has incurred a
Severance.


1.34    "Subsidiary" means any corporation or other entity that is treated as a
single employer with Phillips 66 after the Distribution, under section 414(b) or
(c) of the Code; provided, that in making this determination, in applying
section 1563(a)(1), (2), and

8



--------------------------------------------------------------------------------



(3) of the Code for purposes of determining a controlled group of corporations
under section 414(b) of the Code and for purposes of determining trades or
businesses (whether or not incorporated) under common control under regulation
section 1.414(c)-2 for purposes of section 414(c) of the Code, the language “at
least 80%” shall be used without substitution as allowed under regulations
pursuant to section 409A of the Code.


1.35    "Tier 1 Employee" means any employee of the Employer who is in salary
grade 26 or above (under the salary grade schedule of the Company on the
Effective Date, with appropriate adjustment for any subsequent change in such
salary grade schedule), at or subsequent to the time of the Change in Control.


1.36    "Tier 2 Employee" means any employee of the Employer, other than a Tier
1 Employee, who is in salary grade 23 or above (under the salary grade schedule
of the Company on the Effective Date, with appropriate adjustment for any
subsequent change in such salary grade schedule) at or subsequent to the time of
the Change in Control.


1.37    "Value" of a Payment shall mean the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.


1.38    "Voting Stock" means, with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of directors of such corporation (excluding any class or series
that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).


SECTION 2. BENEFITS.


2.1     Subject to Section 2.9, each Severed Employee shall be entitled to
receive Severance Pay equal to the sum of the amounts determined under Sections
2.1(a), (b), (c), and (d). Furthermore, for purposes of Employer compensation
plans, programs, and arrangements, each Severed Employee shall be considered to
have been laid off by the Employer.


(a)    The amount that is the Severed Employee's Credited Compensation,
multiplied by (i) 3, in the case of a Tier 1 Employee or (ii) 2 in the case of a
Tier 2 Employee.



9



--------------------------------------------------------------------------------



(b)
The amount that is the present value, determined as of the Severed Employee's
Severance Date, of the increase in benefits under the Retirement Plans that
would result if the Severed Employee was credited with the following number of
additional years of age and service under the Retirement Plans: (i) 3, in the
case of a Tier 1 Employee or (ii) 2, in the case of a Tier 2 Employee; provided,
however, that in calculating (b), if the Severed Employee is entitled under the
Retirement Plans to any additional credited service due to the circumstances of
the Severed Employee’s termination, then the amount of the present value of the
increased benefits called for in the determination of (b) shall be reduced by
the amount of the present value of the increased benefits under the Retirement
Plans calculated after taking into account the circumstances of the Severed
Employee’s termination, but not below zero. Present value shall be determined
based on the assumptions utilized under the Phillips 66 Retirement Plan for
purposes of determining contributions under Code Section 412 for the most
recently completed plan year. With respect to a Severed Employee who was
actively participating in a cash balance formula under the Retirement Plans, the
Severance Pay amount determined under this subsection shall be equal to the
increase in benefits under the Retirement Plans that would result if the Severed
Employee was credited with the following number of additional years of pay
credits and interest credits under the Retirement Plans as of the Severance
Date: (i) 3, in the case of a Tier 1 Employee or (ii) 2, in the case of a Tier 2
Employee. The pay credits shall be calculated taking into account the additional
years of age and service recognized under this subsection, and the interest
credits shall be based on the applicable interest rate in effect on the
Severance Date.



(c)
The amount that is equal to the sum of (i) and (ii), plus (iii), if applicable:



(i)
An amount equal to 36 times (in the case of a Tier 1 Employee) or 24 times (in
the case of a Tier 2 Employee) the difference between the monthly COBRA
participant contribution amount and the monthly active employee contribution
amount, each as of the Severance Date, based on the active medical coverage for
which the Severed Employee was enrolled as of the Severance Date; provided that
if the Severed Employee was not enrolled as of the Severance Date, the amount
shall be determined as if the Severed Employee had been enrolled in the high
deductible health plan option coverage.




10



--------------------------------------------------------------------------------



(ii)
An amount equal to 36 times (in the case of a Tier 1 Employee) or 24 times (in
the case of a Tier 2 Employee) the difference between the monthly COBRA
participant contribution amount and the active employee contribution amount,
each as of the Severance Date, based on the active dental coverage for which the
Severed Employee was enrolled on the Severance Date; provided that if the
Severed Employee was not enrolled as of the Severance Date, the amount shall be
determined using the Phillips 66 dental option coverage.



(iii)
If any persons qualified as eligible dependents of the Severed Employee under
the applicable company-sponsored medical or dental coverage in which the Severed
Employee was enrolled on the Severance Date, an amount equal to 36 times (in the
case of a Tier 1 Employee) or 24 times (in the case of a Tier 2 Employee) the
sum of the differences, for each such eligible dependent, between the monthly
COBRA eligible dependent contribution amount and the monthly eligible dependent
contribution amount for eligible dependents of active employees, each as of the
Severance Date, for the medical and/or dental coverage in which the Severed
Employee was enrolled on the Severance Date, as applicable; provided, that if
the Severed Employee was not enrolled for medical or dental coverage, then the
eligibility and amount for each dependent shall be determined as if the Severed
Employee had been enrolled in the high deductible health plan option coverage or
the Phillips 66 dental option coverage, as applicable, on the Severance Date.

(d)
The amount that is equal to 36 times (in the case of a Tier 1 Employee) or 24
times (in the case of a Tier 2 Employee) the difference between the total
monthly cost and the monthly active employee contribution amount, each as of the
Severance Date, for the company-sponsored life insurance coverage (including
basic, executive basic, supplemental, and dependent) and personal accident
insurance coverage for which the Severed Employee and any eligible dependents
were enrolled on the Severance Date.



2.2    Severance Pay (as well as any amount payable pursuant to Section 2.6
hereof) shall be paid to an eligible Severed Employee in a cash lump sum on the
first business day immediately following 10 days after the end of the period for
executing and delivering the Severed Employee's release, as set forth in
Section 2.9.


2.3    Severed employees may continue Executive Life directly through the vendor
to be paid for by the Severed Employee. Nothing herein shall prevent a Severed

11



--------------------------------------------------------------------------------



Employee or eligible dependents of a Severed Employee from electing to receive
COBRA continuation coverage of health benefits subject to COBRA, in accordance
with the applicable provisions of the law and the applicable plans. While as an
active employee the Severed Employee may have been able to make employee
contributions or pay premiums for certain coverage through a pre-tax salary
reduction arrangement, however, no pre-tax salary reduction arrangement will
continue after the Severed Employee's Severance Date. The cost of these benefits
will not be adjusted to reflect that the Severed Employee's cost will no longer
be pre-tax.


2.4    Upon Change in Control, each Eligible Employee shall immediately become
fully vested in all outstanding equity awards and shall not thereafter be
forfeitable for any reason (except that options shall expire and be cancelled
ten years from the date of their grant). Any options granted to the Eligible
Employee shall be exercisable at the times set forth in the applicable award
documents. Each such option shall remain outstanding until ten years from the
date of grant, notwithstanding any provision of the option grant or any plan
under which the option may have been granted to the contrary. The date of
distribution of any stock or other value from such awards shall be as set forth
in the applicable terms and conditions of the award.


2.5
(a)    Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that the Parachute Value of all Payments, reduced by all
U.S. federal, state and local taxes applicable thereto, including the Excise
Tax, is less than the Safe Harbor Amount, then the amounts payable under this
Plan shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. For purposes of reducing the Payments
to the Safe Harbor Amount, only amounts payable under this Plan (and no other
Payments) shall be reduced. If the reduction of the amount payable under this
Plan to an Eligible Employee would not result in a reduction of the Parachute
Value of all Payments to the Safe Harbor Amount, no amounts payable to the
Eligible Employee under the Plan shall be reduced pursuant to this Section
2.5(a).



(b)    All determinations required to be made under this Section 2.5 shall be
made by a nationally recognized certified public accounting firm designated by
the Plan Administrator (the "Accounting Firm"). The Accounting Firm shall
provide detailed supporting calculations both to the Company and each Eligible
Employee Eligible Employee within 15 business days of the receipt of notice from
the Eligible Employee that there has been a Payment or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any determination by the Accounting Firm shall be
binding upon the Company and the Eligible Employee.

12



--------------------------------------------------------------------------------





2.6    Each Severed Employee shall be entitled to receive the employee's full
salary through the Severance Date and, subject to Section 2.9 but
notwithstanding any provision of the Company's Variable Cash Incentive Program
or similar annual bonus incentive plan to the contrary, shall be eligible for
consideration for an award under such program or plan when awards are made with
regard to the fiscal year under such program or plan in which the Severance Date
occurred.


2.7    The Company will pay to each Eligible Employee all reasonable legal fees
and expenses incurred by such Eligible Employee in pursuing any claim under the
Plan, unless the applicable finder of fact determines that the Eligible
Employee's claim was frivolous or not maintained in good faith.


2.8    The Company shall be entitled to withhold and/or to cause to be withheld
from amounts to be paid to the Severed Employee hereunder any federal, state, or
local withholding or other taxes or charges which it is from time to time
required to withhold.


2.9    No Severed Employee shall be eligible to receive Severance Pay or other
benefits under the Plan unless he or she first executes a written release
substantially in the form attached as Exhibit A hereto (or, if the Severed
Employee was not a United States employee, a similar release which is in
accordance with the applicable laws in the relevant jurisdiction) and, to the
extent such release is revocable by its terms, only if the Severed Employee does
not revoke it. Such release must be executed and delivered to the Company within
30 days of the Employee’s Severance Date.


SECTION 3.    PLAN ADMINISTRATION.


3.1    The Plan Administrator shall administer the Plan and may interpret the
Plan, prescribe, amend, and rescind rules and regulations under the Plan and
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.


3.2    Claims Procedures. Any claim for benefits hereunder shall be presented in
writing to the Plan Administrator for consideration, grant, or denial. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.


(a)
In the case of a denial of a claim respecting benefits paid or payable with
respect to a Participant, a written notice will be furnished to the claimant
within 90 days of the date on which the claim is received by the Plan
Administrator. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time;


13



--------------------------------------------------------------------------------



provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period. A denial or partial denial of a claim
will be dated and signed by the Plan Administrator and will clearly set forth:
(i)
the specific reason or reasons for the denial;

(ii)
specific reference to pertinent Plan provisions on which the denial is based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the procedure for review of the denied or partially denied
claim set forth below.



(b)
Upon denial of a claim, in whole or in part, a claimant or his duly authorized
representative will have the right to submit a written request to a committee of
individuals established by the Board (the "Claims Committee") for a full and
fair review of the denied claim by filing a written notice of appeal with the
Claims Committee within 60 days of the receipt by the claimant of written notice
of the denial of the claim. A claimant or the claimant’s authorized
representative will have, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits and may submit issues and comments in writing. The
review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. If the claimant fails to file a request for review within 60 days
of the denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

(c)
The Claims Committee will provide a prompt written decision on review. If the
claim is denied on review, the decision shall set forth:

(i)
the specific reason or reasons for the adverse determination;

(ii)
specific reference to pertinent Plan provisions on which the adverse
determination is based;


14



--------------------------------------------------------------------------------



(iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(iv)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain the information about such procedures.



(d)
A decision will be rendered no more than 60 days after the Claims Committee’s
receipt of the request for review, except that such period may be extended for
an additional 60 days if the Claims Committee determines that special
circumstances (such as for a hearing) require such extension. If an extension of
time is required, written notice of the extension will be furnished to the
claimant before the end of the initial 60-day period.

(e)
To the extent permitted by law, decisions reached under the claims procedures
set forth in this Section shall be final and binding on all parties. No legal
action for benefits under the Plan shall be brought unless and until the
claimant has exhausted his remedies under this Section. In any such legal
action, the claimant may only present evidence and theories which the claimant
presented during the claims procedure. Any claims which the claimant does not in
good faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.



(f)
Except as provided in the preceding portion of this Section 3.2, all disputes
under this Plan shall be settled exclusively by binding arbitration in Houston,
Texas, in accordance with the rules of the American Arbitration Association then
in effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction.



3.3    The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.


3.4    The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel, and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties,

15



--------------------------------------------------------------------------------



obligations or responsibilities under the Plan. Such persons shall exercise no
discretionary authority or discretionary control respecting the management of
the Plan. All reasonable expenses thereof shall be borne by the Employer.


SECTION 4. DURATION; AMENDMENT; AND TERMINATION.


4.1    This Plan shall be effective on the Effective Date. If a Change in
Control has not occurred, this Plan shall continue in effect unless and until it
is terminated as provided in Section 4.2. If a Change in Control occurs, this
Plan shall continue in full force and effect and shall not terminate or expire
until after all Eligible Employees who become or may become entitled to any
payments hereunder shall have received such payments in full and all adjustments
required to be made pursuant to Section 2 have been made.


4.2
(a)    If a Change in Control has not occurred, this Plan may be amended from
time to time during its term by the Company acting through its Board of
Directors or, to the extent authorized by the Board of Directors, its officers,
provided that any such amendment which shall in any manner reduce, diminish, or
otherwise adversely affect any benefit which is or may at any time in the future
become payable hereunder, or any such amendment which shall alter the definition
of Change in Control shall be made effective not less than two years after the
action of the Company authorizing such amendment, unless, and then only to the
extent that such amendment is or becomes necessary in order to assure continued
compliance by this Plan with any applicable state or federal law or regulation.



(b)
The Company may, by action of its Board of Directors, terminate this Plan,
provided, however, that the effective date of such termination shall be not less
than two years from the date of such Board action. Provided further that in the
event a Change in Control shall occur prior to the effective date of
termination, the provisions of Section 4.2(c) shall apply.



(c)
If a Change in Control shall occur while this Plan is in effect, no then-pending
amendment or termination shall take effect, this Plan shall remain in full force
and effect as at the Change in Control, and this Plan shall terminate
automatically without further action on behalf of the Company immediately
following the making of all payments to Eligible Employees under this Plan.


16



--------------------------------------------------------------------------------



SECTION 5.
GENERAL PROVISIONS.



5.1    Except as otherwise provided herein or by law, no right or interest of
any Eligible Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge, or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Eligible Employee under the Plan shall be liable
for, or subject to, any obligation or liability of such Eligible Employee. When
a payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.


5.2    If any Employer is obligated by law or by contract to pay severance pay,
a termination indemnity, notice pay, or the like, to a Severed Employee, or if
any Employer is obligated by law to provide advance notice of separation
("Notice Period") to a Severed Employee, then any Severance Pay hereunder to
such Severed Employee shall be reduced by the amount of any such severance pay,
termination indemnity, notice pay, or the like, as applicable, and by the amount
of any compensation received during any Notice Period. This provision
specifically includes any payments or obligations under the Phillips 66
Severance Pay Plan, or under the Phillips 66 Executive Severance Plan.
Furthermore, if an Eligible Employee has willful and bad faith conduct
demonstrably injurious to Company or its Subsidiaries, monetarily or otherwise,
after receiving Severance Pay, the Company may offset an amount equal to such
Severance Pay against any other amounts due from other plans or programs, unless
otherwise required by law.


5.3    Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust, or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Employer, and all Eligible
Employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted.


5.4    If any provision of this Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.


5.5    This Plan shall be binding upon the heirs, executors, administrators,
successors, and assigns of the parties, including each Eligible Employee,
present and future, and any successor to the Employer.


5.6    The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

17



--------------------------------------------------------------------------------





5.7    The Plan shall not be funded. No Eligible Employee shall have any right
to, or interest in, any assets of any Employer that may be applied by the
Employer to the payment of benefits or other rights under this Plan.


5.8    Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first‑class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.


5.9    This Plan shall be construed and enforced according to the laws of the
State of Delaware.






/s/ Chantal D. Veevaete
Chantal D. Veevaete

18



--------------------------------------------------------------------------------



Exhibit A


WAIVER AND RELEASE OF CLAIMS


In consideration of, and subject to, the payments to be made to me by Phillips
66, a Delaware corporation (the "Company") or any of its subsidiaries, pursuant
to the Phillips 66 Key Employee Change in Control Severance Plan (the "Plan"),
which I acknowledge that I would not otherwise be entitled to receive, I hereby
waive any claims I may have for employment or re-employment by the Company or
any subsidiary or parent of the Company after the date hereof, and I further
agree to and do release and forever discharge the Company or any subsidiary or
parent of the Company, and their respective past and present officers,
directors, shareholders, employees, and agents from any and all claims and
causes of action, known or unknown, arising out of or relating to my employment
with the Company or any subsidiary or parent of the Company, or the termination
thereof, including, but not limited to, wrongful discharge, breach of contract,
tort, fraud, the Civil Rights Acts, Age Discrimination in Employment Act,
Employee Retirement Income Security Act, Americans with Disabilities Act, or any
other federal, state, or local legislation or common law relating to employment
or discrimination in employment or otherwise.


Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights under the
Plan; (ii) my rights to benefits other than severance benefits under plans,
programs, and arrangements of the Company or any subsidiary or parent of the
Company which are accrued but unpaid as of the date of my termination; or
(iii) my rights to indemnification under any indemnification agreement,
applicable law and the certificates of incorporation and bylaws of the Company
and any subsidiary or parent of the Company, and my rights under any director’s
and officers’ liability insurance policy covering me.


I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Company’s acknowledgement of my rights reserved under the second
paragraph above.






Signature:_____________________________         Dated:______________



19

